 



EXHIBIT 10.6
Imation Corp. 2005 Stock Incentive Plan
Amendment to Restricted Stock Award Agreement
     This Amendment to Restricted Stock Award Agreement (the “Amendment”),
effective as of                                         , 2006, between Imation
Corp., a Delaware corporation (the “Company”) and
                                        , an employee of the Company or one of
its Affiliates (the “Participant”).
     WHEREAS, pursuant to a Restricted Stock Award Agreement effective as of
                                         (the “Agreement”), the Company granted
to Participant a restricted stock award of                      shares of the
Company’s common stock, par value $.01 per share, subject to the terms and
conditions set forth in the Agreement and in accordance with the terms and
conditions of the Imation Corp. 2005 Stock Incentive Plan (the “Plan”).
     WHEREAS, Section 3 of the Plan provides that the Committee administering
the Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.
     WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement in the manner set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:
     1. Section 3 of the Agreement is hereby amended in its entirety to read as
follows:
     Section 3. Vesting; Forfeiture.
          (a) Vesting. Subject to the terms and conditions of this Agreement,
and except as otherwise provided in Section 3(c) hereof, twenty five percent
(25%) of the Shares shall vest, and the restrictions with respect to the Shares
shall lapse, on each of the first, second, third and fourth anniversaries of the
Effective Date if the Participant remains continuously employed by the Company
or a subsidiary of the Company until such respective vesting dates.
          (b) Forfeiture. Except as otherwise provided in Section 3(c) hereof,
if the Participant ceases to be employed by the Company and all subsidiaries of
the Company for any reason prior to the vesting of the Shares pursuant to
Section 3(a) hereof, Participant’s rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive dividends on such Shares.
          (c) Change of Control. Notwithstanding the vesting and forfeiture
provisions contained in Sections 3(a) and 3(b) hereof, but subject to the other
terms and conditions set forth in this Agreement, in the event the Company or a
subsidiary terminates the Participant’s employment

 



--------------------------------------------------------------------------------



 



with the Company and all subsidiaries of the Company for any reason other than
death, Disability or Termination for Cause within two (2) years following a
Change of Control, the Participant shall become immediately vested in all of the
Shares, and the restrictions with respect to the Shares shall lapse, as of the
date of such termination of employment. In the event that the provisions of this
Section 3(c) result in “payments” that are finally and conclusively determined
by a court or Internal Revenue Service proceeding to be subject to the excise
tax imposed by Section 4999 of the Code, and the Participant has not received
any additional cash payment from the Company relating thereto under the
provisions of Section 6 of the Severance Agreement between the Company and the
Participant (the “Severance Agreement”), the Company shall pay to the
Participant an additional amount such that the net amount retained by the
Participant following realization of all compensation under the Plan that
resulted in such “payments,” after allowing for the amount of such excise tax
and any additional federal, state and local income and employment taxes paid on
the additional amount, shall be equal to the net amount that would otherwise
have been retained by the Participant if there were no excise tax imposed by
Section 4999 of the Code. If the Participant receives any additional cash
payment from the Company under Section 6 of the Severance Agreement, the
foregoing sentence shall be of no force or effect and the provisions of the
Severance Agreement shall be deemed to supersede the foregoing sentence in its
entirety.
          (d) Early Vesting. Except as provided in Section 3(c) hereof or unless
otherwise determined by the Committee in its sole discretion, and
notwithstanding any provisions contained in the Severance Agreement, in no event
will any of the Shares vest prior to their respective vesting dates set forth in
Section 3(a) hereof. Without limiting the generality of the foregoing, the
Company and the Participant hereby expressly acknowledge and agree that the
provisions of Section 5(i)(d) of the Severance Agreement shall not apply to the
Shares or to this Restricted Stock Award.
     2. Section 7(a) of the Agreement is hereby amended in its entirety to read
as follows:
     (a) “Change of Control” means any one of the following events:
     (i) the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary of the Company, or any employee
benefit plan of the Company or a subsidiary of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company’s then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and
(3) of paragraph (a)(iii) apply); or
     (ii) individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company’s stockholders,

2



--------------------------------------------------------------------------------



 



was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than a nomination of an individual whose initial
assumption of office is in connection with a solicitation with respect to the
election or removal of directors of the Company in opposition to the
solicitation by the Board of Directors of the Company) shall be deemed to be a
member of the Incumbent Board; or
     (iii) the consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company, a sale or
other disposition in a transaction or series of related transactions of all or
substantially all of the Company’s assets or the issuance by the Company of its
stock in connection with the acquisition of assets or stock of another entity
(each, a “Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Company’s outstanding Common Stock and the
Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own immediately after the transaction or transactions,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities (or comparable equity interests) of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one of more subsidiaries) in substantially the
same proportions as their ownership of the Company’s Common Stock and voting
securities immediately prior to such Business Combination, (2) no person, entity
or group (other than a direct or indirect parent entity of the Company that,
after giving effect to the Business Combination, beneficially owns 100% of the
outstanding voting securities (or comparable equity interests) of the entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, 35% or more of the outstanding shares of common stock or the
combined voting power of the then outstanding voting securities (or comparable
equity interests) of the entity resulting from such Business Combination and
(3) at least a majority of the members of the board of directors (or similar
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
     (iv) approval by the stockholders of the dissolution of the Company.
     No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns,. subject to the limitation
on assignment expressly set forth in the Agreement. This Amendment shall have no
force or effect unless it is duly executed and delivered by the Company and the
Participant.

3



--------------------------------------------------------------------------------



 



          The Company and the Participant have caused this Amendment to be
signed and delivered on the date set forth above.

              IMATION CORP.
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PARTICIPANT
 
       
 
             

4